DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the solar receiver is at least 85% efficient.” The scope of the functional limitation is unclear.  Apparatus claims cover what an apparatus is not what it does. When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") MPEP 2173.05(g).  The present case falls into the vice of functional claiming.  The claim recites that which is already known in the art (see below) and conveniently recites a desired result to be achieved by the invention.  The claims and instant specification fail to link particular structure to achieving this desired result.  
Examiner considers the following factors to determine whether the language is ambiguous: 
(1) whether there is a clear-cut indication of the scope of the subject matter covered by the claim: In the present case the claims an instant specification fails to link structure to the desired result or function. 
(2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained: In the present case, the claims merely state a desired result. 
(3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim: Absent additional guidance from the specification or language of the claim, one of ordinary skill in the art would not be able to ascertain what structure or steps are encompassed by the claims. 
Therefore, the claim is indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce US4143640.
Regarding claim 1, Pierce US4143640 discloses a solar receiver, comprising: 
a flat support panel (Fig. 2 wall of frame 6a); and 
a plurality of solar panels attached to and extending from the support panel (Fig. 1, at least two of slats 1A-1C), 
the plurality of solar panels comprising a leading edge distant from the flat support panel and an opposing trailing edge proximate the flat support panel (Fig. 1 and Fig. 2); 
wherein the plurality of solar panels is attached to the flat support panel in a vertically stacked configuration such that the trailing edges are attached to the flat support panel in parallel (Fig. 2 and Fig. 1); and 
wherein one or more of the plurality of solar panels is arranged to reflect or radiate solar energy to one or more other solar panel of the plurality of solar panels to trap the reflected or radiated solar energy (Fig. 1, Sun’s rays 12).
Regarding claim 2, Pierce further discloses  the solar receiver of claim 1, wherein at least one solar receiver panel of the plurality of solar receiver panels are pivotally attached to the support panel (claim 1).
Regarding claim 4, Pierce further discloses  the solar receiver of claim 1, wherein the plurality of solar panels contains a heat transfer fluid during operation, wherein the heat transfer fluid is introduced at a first temperature at the leading edge and is removed at a second temperature greater than the first temperature at the trailing edge during operation (best seen in Fig. 2, fluid from tank 104, Col. 3 Ln. 10-21)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 6, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce US4143640 in view of Kroizer US20100252025A1.
Regarding claim 3, as best understood, Pierce does not expressly disclose the solar receiver of claim 1, wherein the solar receiver is at least 85% efficient.
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(ID(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(1D)(B)(quoting Jn re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). The efficiency of the solar receiver is a results-effective variable because the cost effectiveness of the solar collector is based on (among other variables) it. If the efficiency of the solar receiver is too low then the cost to operate the solar collector will be too low compared to the benefits of operating it, making it obsolete. 
Kroizer US20100252025A1 teaches optimizing the intensity and distribution of reflected solar radiation on the surface of the receiver, and resulting heat flux, while taking into account variables which may include, but not exhaustively, desired thermal output of the receiver, material characteristics including strength, heat transfer parameters and radiation absorptivity and emissivity, predictive weather and solar radiation data, heliostat placement and aiming or tracking accuracy, cost of receiver and heliostat materials and components, land availability, power purchase agreements, differential electricity tariffs, number, placement, and relative positioning of the device. (¶47, ¶50)
It would be obvious to one of ordinary skill in the art to optimize the results effective variable of the efficiency to be at least 85% since doings so amounts to routing optimization of results effective variables in the art with known predictable results, as taught by Kroizer. Additionally, with the similar structure to the claimed invention of claim 1, it would be expected that the functionality is similar.

Regarding claim 5, Pierce does not expressly disclose the solar receiver of claim 1, wherein one or more of the plurality of solar panels comprises a plurality of tubes.
Kroizer US20100252025A1 teaches a solar receiver comprising a plurality of panels (Fig. 2, inter alia) wherein one or more of the plurality of solar panels comprises a plurality of tubes (Fig. 1, inter alia). 
Kroizer US20100252025A1 teaches optimizing the operation of such solar panels by varying the number of tubes (¶47-¶53) among other variable 
One of ordinary skill in the art would recognize that additional tubes would increase the capacity of fluid flowing through the device. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to have a plurality of tubes as taught by Kroizer since doing so amounts to a known technique for improving solar thermal collectors in the art with the known predictable result of increasing the capacity of fluid flowing through the device and is a routine expedient in routine optimization of similar devices. 
Regarding claim 6, the previously combined references teach the solar receiver of claim 5, wherein the plurality of tubes comprises leading surfaces offset between 0 and 45 degrees from an adjacent tube (Kroizer, Fig. 1).
Regarding claim 7, Pierce does not expressly disclose the solar receiver of claim 5, wherein the plurality of tubes has a circular cross section that is offset by 30 degrees.
Kroizer US20100252025A1 teaches wherein the plurality of tubes has a circular cross section (Fig. 1, inter alia) and where in the tubes are offset (Fig. 6, Fig. 7).  
Kroizer teaches that varying the offset to reduce the gap between the tube (and corresponding leakage of heat) while still ensuring that each tube is exposed to the heat flux generated by the reflected solar radiation (¶53).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to arrange the tubes of the prior art since doing so amounts to optimization within prior art conditions taught by Kroizer and would reduce leakage of radiation while ensuring sufficient exposure to heat.
See MPEP 2144.05 IIA
Regarding claim 9, the previously combined references teach the sol solar receiver of claim 5, wherein the plurality of tubes has a cross-section selected from a group consisting of circular, rectangular, square and diamond (Kroizer, Fig. 1).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce US4143640 in view of Kroizer US20100252025A1 and in view of Bourgeois US20130327316.
Regarding claim 8, the previously combined references teach the solar receiver of claim 5, wherein the plurality of tubes are offset by 0 degrees (Kroizer, Fig. 1).
The previously combined references do not expressly disclose wherein the plurality of tubes have diamond cross sections.
Bourgeois US20130327316 teaches a solar receiver comprising a plurality of tube wherein the water carrying tubes may have a diamond or rhomboid cross section (Fig. 6) with and offset of zero degrees. Bourgeois teaches that such variations in the cross section of the tube are simple substitutions and would function the same (¶53).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the tubes of the previously combined references to have diamond or rhombus shaped cross sections since doing so amounts to a simple substitution of known tube shapes in the art of solar collectors with known predictable results (see Bourgeois as noted above).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11015838. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US11015838 anticipate the subject matter of the presently pending claims. 
Claims 3, 6, 7, 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11015838 in view of Kroizer US20100252025A1. The difference between claims 3, 6, 7, 9 and the claims of US11015838 amount to mere arrangement and routing optimization of the tube of US11015838.  Kroizer US20100252025A1 teaches optimizing the operation of such solar panels by varying the number and arrangement tubes (¶47-¶53).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to have a plurality of tubes as required by claims 3, 6, 7, 9 since doing so amounts to a known technique for improving solar thermal collectors in the art with the known predictable result and is a routine expedient in routine optimization of similar devices. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11015838 in view of Kroizer US20100252025A1 and in view of Bourgeois US20130327316.  US11015838 does not expressly teach wherein the tubes have a diamond cross section.
Bourgeois US20130327316 teaches a solar receiver comprising a plurality of tube wherein the water carrying tubes may have a diamond or rhomboid cross section (Fig. 6) with and offset of zero degrees. Bourgeois teaches that such variations in the cross section of the tube are simple substitutions and would function the same (¶53).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the tubes of the previously combined references to have diamond or rhombus shaped cross sections since doing so amounts to a simple substitution of known tube shapes in the art of solar collectors with known predictable results (see Bourgeois as noted above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762         

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762